Citation Nr: 1313753	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  07-05 392	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Evaluation of Hodgkin's disease, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  He died in February 2013.    

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from a January 2005 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for Hodgkin's disease and assigned a noncompensable rating.  The Veteran timely appealed the assigned rating.

Jurisdiction over this case was subsequently transferred to the VARO in Los Angeles, California, and that office forwarded the appeal to the Board.

In a November 2010 decision, the Board denied the claim for a compensable rating for Hodgkin's disease but granted two separate 10 percent ratings for back and neck scars.  The RO implemented these grants of service connection for Hodgkin's disease with residual scars in May 2011.

In June 2011, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the Board's decision, and remanded the claim for a compensable rating for residuals of Hodgkin's disease to the Board.  The parties noted that the Board's findings as they related to the residuals of scars and fractured teeth were to remain undisturbed.

In February 2012 and December 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran (appellant) in this case served on active duty from July 1969 to July 1973.

2.  On April 1, 2013, the Board was notified that the appellant died in February 2013.    

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


